Matter of Buttenschon v Salatino (2018 NY Slip Op 05989)





Matter of Buttenschon v Salatino


2018 NY Slip Op 05989


Decided on September 7, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 7, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, TROUTMAN, AND WINSLOW, JJ.


964.2 CAE 18-01577

[*1]IN THE MATTER OF DONALD S. BUTTENSCHON AND MARIANNE BUTTENSCHON, PETITIONERS-RESPONDENTS,
vCHRISTOPHER J. SALATINO, RESPONDENT-APPELLANT, ET AL., RESPONDENTS. (APPEAL NO. 2.) 


DONALD R. GERACE, UTICA, FOR RESPONDENT-APPELLANT. 
BOUVIER LAW LLP, BUFFALO (JEFFREY T. BOCHIECHIO OF COUNSEL), FOR PETITIONERS-RESPONDENTS.

	Appeal from an order of the Supreme Court, Herkimer County (Charles C. Merrell, J.), dated August 17, 2018 in a proceeding pursuant to Election Law article 16. The order, inter alia, invalidated the Democratic Party designating petition of respondent Christopher J. Salatino. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Buttenschon v Salatino ([appeal No. 1] — AD3d — [Sept. 7, 2018] [4th Dept 2018]).
Entered: September 7, 2018
Mark W. Bennett
Clerk of the Court